On Rehearing
The appellant asks us to take Title II of the Civil Rights Act of 1964 as an act of amnesty.
Bell v. Maryland, 378 U.S. 226, 84 S.Ct. 1697, 12 L.Ed.2d 822, refers to the common law doctrine of oblivion. The capacity to forget or forgive presupposes tire same lawgiver, e. g., the King in Parliament.
To examine the principle as here sought to be put in effect requires two enquiries:
1. Does the law of Alabama, decisional or statute, contemplate retrospective amnesty when a Federal Act pre-empts?
2. Has the Congress expressed an intent in Title II to make prior violations of otherwise valid State laws innocent?
Code 1940, T. 1, § 11, reads in part as follows:
“No repeal, revision, amendment, or alteration of any law shall in any manner affect any prosecution for an offense committed under the law so repealed, revised, amended, or altered, unless the repealing, revising, amending, or altering law shall otherwise expressly provide; but every such prosecution, whether begun before or after the enactment of such repealing, revising, amending, or altering law, is governed by the law under which the offense zvas committed; * * * ” (Italics supplied.)
This wording, by reason of the clause italicized, is explicit where the Maryland Act (1 Md.Code, § 3) in Bell, supra, was vague.
This section clearly establishes the mete-wand as status quo ante delictum. More*525over, it is no arrogation of a supposed right to exposit the meaning of Federal acts.
Ordinarily the prohibition of ex post facto laws is a one-way street. This section 11, however, requires language to apprise the individual lawmakers of the direction of what will follow enactment. No doubt the same distrust that led to § 45 of the Constitution inspired the adoption of § 11, supra.
In City of Birmingham v. Baranco, 4 Ala.App. 279, 58 So. 944, the decision rejected one level of government’s, the State, legislating without express words to forego cases under a later repealed city ordinance. Though effect was given to a general saving clause in the city’s by-laws, §11, supra, was held not to apply to quasi criminal cases for the violation of municipal ordinances.
While the city, under some views, is merely a subordinan! creature of the state, certainly the state is a component, and not an offspring, of the United States. Theory aside, we do not consider that even under Code 1940, T. 15, § 90, the Legislature of this State has shown any intention to withdraw nunc pro tunc prosecutions where Congress might legislate.
Similarly, after careful scrutiny of the Civil Rights Act, the Committee Report, and debates, we fail to find any expression that the Congress wished to wipe out prior State prosecutions.
Congress has used “shall” throughout Title II. This we take as normally implying a prospective command.
We have found no basis to construe § 201(b) and (d) as reaching back so as to void state court judgments not made final when the Civil Rights Act became law. The' fortuitous event of finality or non-finality being the open (or shut) sesame to a prison cell seems so irrational as to demand unmistakable wording.4
Application overruled.

. Section 1104 states in part: “* * * nor sliall any provision of this Act be construed as invalidating any provision of State law unless such provision is inconsistent with any of the purposes of this Act, or any provision thereof.”